IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-73,880-03


                      EX PARTE VICTOR HUGO MARTINEZ, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W08-54099-K(C) IN THE NUMBER FOUR DISTRICT COURT
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver methamphetamine in an amount of four grams or more but less than 200 grams and

sentenced to eighteen years’ imprisonment. The Fifth Court of Appeals affirmed, as modified, his

conviction. Martinez v. State, No. 05-10-00829-CR (Tex. App.—Dallas Apr. 18, 2012) (not

designated for publication).
                                                                                                    2

       After a review of the instant application, we deny Applicant’s actual innocence claim1 and

dismiss his remaining claims under TEX . CODE CRIM . PROC. art. 11.07 § 4(a)(1).



Filed: May 25, 2016
Do not publish




       1
          Applicant alleges that he is actually innocent based on the Supreme Court’s decision in
Schlup v. Delo, 513 U.S. 298, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995). In this situation, the claim
of innocence itself does not provide the basis for relief, but is tied to a showing of constitutional
error at trial. It is codified by TEX . CODE CRIM . PROC. art. 11.07, § 4(a)(2) – “by a preponderance
of the evidence, but for a violation of the United States Constitution no rational juror could have
found the applicant guilty beyond a reasonable doubt.”